DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure:
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because “comprise” and “comprise” are the form and legal phraseology often used in patent claims and should be avoided.  Correction is required.  See MPEP § 608.01(b).
The use of the terms like “Komax Zeta 656” in ¶20 and “In-Sight 5605” in ¶34, which appear to be trade names or marks used in commerce, has been noted in this application.  Such terms should be accompanied by the generic terminology; furthermore such terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “processing unit configured to control” in Claim 1; “data storage unit configured to store” in Claim 2; and “data store unit configured to store” in Claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larisch (US Pub. No. 2012/0304439).

As per Claim 1, Larisch discloses an automated wire insertion machine (16, 40, 42) for inserting wires (36) into grommet cavity locations (as per 22) of an electrical connector (14) (Figs. 1, 4; ¶43-44, 48), the automated wire insertion machine (16, 40, 42) comprising:
a controllable wire insertion robot (40) (Figs. 4-5, 7; ¶48, 52); and
a processing unit (as per “control unit” in ¶54-55) configured to control the controllable wire insertion robot (40) based upon a plug map (as per detection of features 24 by device 42) having offset values (as per spatially resolved picture 48) to insert wires (36) into the grommet cavity locations (as per 22) of the electrical connector (14) (Figs. 4-7; ¶48-52, 54-55).

As per Claim 2, Larisch further discloses a data storage unit (as per data used in processing steps 106-112) configured to store the plug map (as per detection of features 24 by device 42) having offset values (as per spatially resolved picture 48) (Figs. 4-7; ¶48-52, 54-55).

As per Claim 3, Larisch further discloses wherein the plug map (as per detection of features 24 by device 42) having offset values (as per spatially resolved picture 48) comprises one of a plurality of pre-generated plug maps (as per features 24) associated with the electrical connector (14) (Figs. 1, 3A-B, 4-7; ¶44, 46, 48-52).

As per Claim 4, Larisch further discloses wherein the one (spatially resolved picture 48) of the plurality of pre-generated plug maps (as per features 24) comprises the closest matching pre-generated plug map (as per features 24) for the electrical connector (14) based upon offset values (as per spatially resolved picture 48) associated with each of the plurality of pre-generated plugs maps (as per features 24) (Figs. 1, 3A-B, 4-7; ¶44, 46, 48-52).

As per Claim 5, Larisch further discloses wherein the plurality of pre-generated plug maps (as per features 24) are generated based upon an original plug map (as per “designed as data matrix codes” in ¶44) of the grommet cavity locations (as per 22) of the electrical connector (14) (Figs. 1, 3A-B, 4-7; ¶44, 46, 48-52).

As per Claim 6, Larisch further discloses wherein the plurality of pre-generated plug maps (as per features 24) are generated (as per spatially resolving each feature 24) by the processing unit (as per “control unit” in ¶54-55) (Figs. 1, 3A-B, 4-7; ¶44, 46, 48-52, 54-55).

As per Claim 15, Larisch further discloses a data storage unit (as per data used in processing steps 106-112) configured to store (as per spatially resolving each feature 24 for processing steps 106-112) an original plug map (as per “designed as data matrix codes” in ¶44) associated with the electrical connector (14) (Figs. 1, 3A-B, 4-7; ¶44, 46, 48-52).

As per Claim 16, Larisch further discloses wherein the offset values (as per spatially resolved picture 48) have been received from a source (28) external to the automated wire insertion machine (16, 40, 42) (Figs. 1-2; ¶43-44).
As per Claim 17, Larisch further discloses wherein the processing unit (as per “control unit” in ¶54-55) is further configured to calculate the plug map (as per detection of features 24 by device 42) having offset values (as per spatially resolved picture 48) based upon the original plug map (as per “designed as data matrix codes” in ¶44) stored (as per spatially resolving each of features 24) in the data storage unit (as per data used in processing steps 106-112) and the offset values (as per spatially resolved picture 48) that have been received from the source (28) external to the automated wire insertion machine (16, 40, 42) (Figs. 1-2, 4-7; ¶43-44, 48-52, 54-55).

As per Claim 19, Larisch discloses a method (as per Fig. 7) of operating an automated machine (16, 40, 42) for inserting wires (36) into grommet cavity locations (as per 22) of an electrical connector (14) to compensate for manufacturing tolerances (as per “manufacture-related mechanical tolerances” in ¶4) associated with the electrical connector (14) (Figs. 1, 4, 7; ¶4, 43-44, 48, 52), the method comprising:
storing (as per obtaining data used in processing steps 106-112) in a data storage unit (as per data used in processing steps 106-112) a plurality of pre-generated plug maps (as per spatially resolving each of features 24) associated with the electrical connector (14) (Figs. 1, 3A-B, 4-7; ¶44, 46, 48-52);
retrieving (110) from the data storage unit (as per data used in processing steps 106-112) one (as per detection of features 24 by device 42 governing each “performing” in 112) of the plurality of pre-generated plug maps (as per spatially resolving each of features 24) (Figs. 1, 3A-B, 4-7; ¶44, 46, 48-52); and 
inserting (112) wires (36) into grommet cavity locations (as per 22) of the electrical connector (14) based upon the retrieved one (as per detection of features 24 by device 42 governing each “performing” in 112) of the plurality of pre-generated plug maps (as per spatially resolving each of features 24) to compensate for manufacturing tolerances (as per “manufacture-related mechanical tolerances” in ¶4) associated with the electrical connector (14) (Figs. 1, 4, 7; ¶4, 43-44, 48, 52).
As per Claim 20, Larisch discloses a method (as per Fig. 7) of operating an automated machine (16, 40, 42) for inserting wires (36) into grommet cavity locations (as per 22) of an electrical connector (14) to compensate for manufacturing tolerances (as per “manufacture-related mechanical tolerances” in ¶4) associated with the electrical connector (14) (Figs. 1, 4, 7; ¶4, 43-44, 48, 52), the method comprising:
storing (as per obtaining data used in processing steps 106-112) in a data storage unit (as per data used in processing steps 106-112) local to the automated wire insertion machine (16, 40, 42) an original plug map (as per detection of features 24 by device 42 governing each “performing” from each of the “designed as data matrix codes” in ¶44) associated with the electrical connector (14) (Figs. 1, 3A-B, 4-7; ¶44, 46, 48-52);
receiving (as per step 106) offset values (as per spatially resolved picture 48) from a source (10) external to the automated wire insertion machine (16, 40, 42) (Figs. 1-2, 3A-B, 4-7; ¶43-44, 46, 48-52);
calculating (as per step 108) an updated plug map (as per detection of features 24 by device 42) based upon the original plug map (as per detection of features 24 by device 42 governing each “performing” from each of the “designed as data matrix codes” in ¶44) and the offset values (as per spatially resolved picture 48) (Figs. 1, 3A-B, 4-7; ¶44, 46, 48-52); and
inserting (as per step 112) wires (36) into grommet cavity locations (as per 22) of the electrical connector (14) based upon the updated plug map (as per detection of features 24 by device 42) to compensate for manufacturing tolerances (as per “manufacture-related mechanical tolerances” in ¶4) associated with the electrical connector (14) (Figs. 1, 4, 7; ¶4, 43-44, 48, 52)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Larisch (US Pub. No. 2012/0304439) in view of Barns (US Pub. No. 2014/0041215).

As per Claim 7, Larisch discloses all limitations of Claim 6.  Larisch does not expressly disclose wherein the plurality of pre-generated plug maps are generated by defining a range of potential error of the grommet cavity locations of the electrical connector that comprises at least one of a potential rotational error and a potential translational error.
Barns discloses a wire insertion system (100) that operates to supply a wire (104) into apertures (202) of a substrate (126) (Figs. 1-3; ¶17-18, 23, 36, 39, 53).  In one embodiment, the apertures (202) of the substrate (126) are visually aligned to within specified tolerances in X and Y directions (¶50-52) rotationally aligned to within specified tolerances across a length of the substrate (¶60).  In this way, the system of Barns operates to define a range of potential error of the apertures (202) of the substrate (126) that comprises at least one of a potential rotational error (¶60) and a potential translational error (¶50-52).  In this way, the system operates to compensate for vision errors (¶50) and rotational alignment (¶60).  Like Larisch, Barns is concerned with electronics manufacturing systems.
Therefore, from these teachings of Larisch and Barns, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Barns to the system of Larisch since doing so would enhance the system to compensate for vision errors and rotational alignment.

As per Claim 8, the combination of Larisch and Barns teaches or suggests all limitations of Claim 7.  Larisch does not expressly disclose wherein the plurality of pre-generated plug maps are generated by defining an acceptable tolerance of the grommet cavity locations of the electrical connector that comprises at least one of an acceptable rotational tolerance and an acceptable translational tolerance.
See rejection of Claim 7 for discussion of teachings of Barns.  
Therefore, from these teachings of Larisch and Barns, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Barns to the system of Larisch since doing so would enhance the system to compensate for vision errors and rotational alignment.  Applying the teachings of Barns to the system of Larisch would involve informing the spatially resolved picture (48) of Larisch with the specified tolerances as per Barns.

As per Claim 9, the combination of Larisch and Barns teaches or suggests all limitations of Claim 8.  Larisch does not expressly disclose wherein the plurality of pre-generated plug maps are generated by calculating all permutations of possible offset values of the grommet cavity locations of the electrical connector based on the range of potential error and the acceptable tolerance, thereby creating the plurality of pre-generated plug maps.
See rejection of Claim 7 for discussion of teachings of Barns.  
Therefore, from these teachings of Larisch and Barns, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Barns to the system of Larisch since doing so would enhance the system to compensate for vision errors and rotational alignment.  Applying the teachings of Barns to the system of Larisch would involve informing the spatially resolved picture (48) of Larisch with the specified tolerances as per Barns.

As per Claim 10, the combination of Larisch and Barns teaches or suggests all limitations of Claim 9.  Larisch further discloses wherein the controllable wire insertion robot (40) inserts the wires (36) into the grommet cavity locations (as per 22) of the electrical connector (14) based upon one pre-generated plug map (as per detection of features 24 by device 42) of the plurality of pre-generated plug maps (as per features 24) (Figs. 1, 3A-B, 4-7; ¶44, 46, 48-52).

As per Claim 11, Larisch discloses all limitations of Claim 6.  Larisch does not expressly disclose wherein the plurality of pre-generated plug maps are generated by defining a range of potential error of the grommet cavity locations of the electrical connector that comprises both a potential rotational error and a potential translational error.
See rejection of Claim 7 for discussion of teachings of Barns.  
Therefore, from these teachings of Larisch and Barns, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Barns to the system of Larisch since doing so would enhance the system to compensate for vision errors and rotational alignment.  Applying the teachings of Barns to the system of Larisch would involve informing the spatially resolved picture (48) of Larisch with the specified tolerances as per Barns.

As per Claim 12, the combination of Larisch and Barns teaches or suggests all limitations of Claim 11.  Larisch does not expressly disclose wherein the plurality of pre-generated plug maps are generated by defining an acceptable tolerance of the grommet cavity locations of the electrical connector that comprises both an acceptable rotational tolerance and an acceptable translational tolerance.
See rejection of Claim 7 for discussion of teachings of Barns.  
Therefore, from these teachings of Larisch and Barns, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Barns to the system of Larisch since doing so would enhance the system to compensate for vision errors and rotational alignment.  Applying the teachings of Barns to the system of Larisch would involve informing the spatially resolved picture (48) of Larisch with the specified tolerances as per Barns.

As per Claim 13, the combination of Larisch and Barns teaches or suggests all limitations of Claim 12.  Larisch does not expressly disclose wherein the plurality of pre-generated plug maps are generated by calculating all permutations of possible offset values of the grommet cavity locations of the electrical connector based on the range of potential error and the acceptable tolerance, thereby creating the plurality of pre-generated plug maps.
See rejection of Claim 7 for discussion of teachings of Barns.  
Therefore, from these teachings of Larisch and Barns, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Barns to the system of Larisch since doing so would enhance the system to compensate for vision errors and rotational alignment.  Applying the teachings of Barns to the system of Larisch would involve informing the spatially resolved picture (48) of Larisch with the specified tolerances as per Barns.

As per Claim 14, the combination of Larisch and Barns teaches or suggests all limitations of Claim 13.  Larisch further discloses wherein the controllable wire insertion robot (40) inserts the wires (36) into the grommet cavity locations (as per 22) of the electrical connector (14) based upon one pre-generated plug map (as per detection of features 24 by device 42) of the plurality of pre-generated plug maps (as per features 24) (Figs. 1, 3A-B, 4-7; ¶44, 46, 48-52).

As per Claim 18, Larisch discloses all limitations of Claim 1.  Larisch does not expressly disclose wherein the offset values comprise at least one of rotational offset values and translational offset values. 
See rejection of Claim 7 for discussion of teachings of Barns.  
Therefore, from these teachings of Larisch and Barns, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Barns to the system of Larisch since doing so would enhance the system to compensate for vision errors and rotational alignment.  Applying the teachings of Barns to the system of Larisch would involve informing the spatially resolved picture (48) of Larisch with the specified tolerances as per Barns.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Buckwitz (US Patent No. 4,727,637), Daniel (US Pub. No. 2004/0037508), and Motoyoshi (US Pub. No. 2015/0120047) disclose insertion control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664